



SEPARATION AND RELEASE AGREEMENT
Hanesbrands Inc., a Maryland corporation, (the “Company”) and Richard A. Noll
(“Executive”) enter into this Separation and Release Agreement (this
“Agreement”), which is effective as of the 31st day of December, 2017 (the
“Effective Date”).
WITNESSETH:
WHEREAS, Executive has been employed by the Company as Executive Chairman;
WHEREAS, Executive has ceased to serve as an employee of the Company and
Executive Chairman of the Board of Directors of the Company as of December 31,
2017, with Executive’s first day of retirement being January 1, 2018 (the
“Retirement Date”);
WHEREAS, Executive’s cessation of employment constitutes a “Retirement” (as such
term is defined for purposes of (i) the Severance/Change in Control Agreement,
dated as of December 18, 2008, by and between Executive and the Company (the
“Severance Agreement”) and (ii) any outstanding equity awards granted to
Executive as Chief Executive Officer or Executive Chairman under the Hanesbrands
Inc. Omnibus Incentive Plan (collectively, the “Outstanding Equity Awards”));
and
WHEREAS, effective as of the Retirement Date, Executive transitioned to the
non-employee role of Non-Executive Chairman of the Board of Directors.
NOW, THEREFORE, in consideration of the obligations of the parties under the
Executive’s Outstanding Equity Awards, and the additional covenants and mutual
promises herein contained, it is agreed as follows:
1. Retirement. Effective as of the Retirement Date, Executive resigned
Executive’s employment and all appointments Executive held with the Company, and
its subsidiaries and affiliates, other than his position as the Non-Executive
Chairman of the Board of Directors of the Company. Executive and the Company
acknowledge and agree that Executive’s cessation of employment constitutes a
“Retirement” (as such term is defined for purposes of the Severance Agreement
and the Outstanding Equity Awards).
2. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in the Outstanding Equity Awards, following the
Retirement Date, Executive is not and will not be due any compensation,
including, but not limited to, compensation for unpaid salary (except for
amounts unpaid and owing for Executive’s employment with the Company, its
subsidiaries or affiliates prior to the Retirement Date), unpaid bonus,
severance and accrued or unused vacation time or vacation pay from the Company
or any of its subsidiaries or affiliates. Executive will not be eligible to earn
or accrue additional benefits under the benefit plans of the Company after
Executive’s Retirement Date. However, Executive will be entitled to receive
benefits which are vested and accrued prior to the Retirement Date pursuant to
the employee benefit plans of the Company. Participation by Executive (if any)
in any of the compensation or benefit plans of the Company as of and after the
Retirement Date shall be subject to and determined in accordance with the terms
and conditions of such plans as they may be amended from time to time. For the
avoidance of doubt, Executive will retain any rights to retiree medical
insurance in accordance with the Company’s plans, also as they may be amended
from time to time. Notwithstanding the foregoing, nothing in this paragraph 2 is
intended to affect any compensation or benefits to which Executive is entitled
or may become entitled in the future in his role as a Director.
3. Stock Ownership Program. Effective as of the Retirement Date, the Company
agrees that the requirement to hold any Outstanding Equity Awards for at least
one year from the vesting date will no longer be applicable to Executive since
Executive will no longer be subject to the terms of the Company’s Key Executive
Stock Ownership Program.
4. Continuing Cooperation. Following the Retirement Date, Executive agrees to
cooperate with all reasonable requests for information made by or on behalf of
the Company with respect to the operations, practices and policies of the
Company. In connection with any such requests, the Company shall reimburse
Executive for all out-of-pocket expenses reasonably and necessarily incurred in
responding to such request(s) and shall reasonably accommodate Executive’s
professional and personal commitments.







--------------------------------------------------------------------------------




5. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Company,
Executive did not willfully or negligently breach Executive’s duties as an
employee or officer of the Company, did not commit fraud, embezzlement, or any
other similar dishonest conduct, and did not knowingly violate the Company’s
business standards. The Company acknowledges that as of the date of this
Agreement it does not have any actual knowledge of any legal claims that it has
against Executive.
6. Non-Solicitation and Non-Compete. In consideration of the benefits provided
under this Agreement and in the Outstanding Equity Awards:
 
 
 
 
 
(a)
 
Executive agrees that for a period of two years following the Retirement Date
Executive will not, without the prior written consent of the Company, either
alone or in association with others, (1) solicit for employment, or assist or
encourage the solicitation for employment of, any employee at or above the rank
of “manager” of the Company or any of its subsidiaries or affiliates, including
any employee at or above the rank of “manager” with whom Executive had material
contact during the last two years of Executive’s employment with the Company;
(2) induce or attempt to induce any customer (i) with whom Executive or any
employee under Executive’s direct supervision had material contact during the
last two years of Executive’s employment with the Company or (ii) about whom
Executive obtained trade secrets or confidential information in the course of
Executive’s employment with the Company to cease or reduce doing business with
the Company or any of its subsidiaries or affiliates, or interfere with the
relationship between the Company or any of its subsidiaries or affiliates, on
the one hand, and any such customer, on the other hand; or (3) directly or
indirectly counsel, advise, perform services for, or be employed by, or
otherwise engage or participate in any Competing Business (regardless of whether
Executive receives compensation of any kind).
 
 
 
 
 
(b)
 
For purposes of this Agreement, a “Competing Business” is defined as any
business (1) with total revenues in excess of $50 million within the basic
innerwear (underwear, socks, panties, bras, shapewear and hosiery) or activewear
apparel markets during its most recently completed fiscal year preceding the
conduct prohibited by Section (a)(3) above, (2) that is operating commercially
within the Territory, and (3) that has commercial operations in one or more
product categories within the basic innerwear or activewear apparel markets that
overlap product categories comprising in excess of 10% of the Company’s total
revenues during the Company’s most recently completed fiscal year. The
“Territory” shall mean (i) anywhere in the world in which the Company or any of
its subsidiaries or affiliates engaged in commercial operations during the last
two years of Executive’s employment with the Company, including (without
limitation) the United States of America, Canada, Mexico, France, Australia, New
Zealand, Japan, Italy, Germany, Spain, the United Kingdom, Brazil, China, and/or
the Caribbean Basin and (ii) any geographic area with respect to which Executive
had direct or indirect responsibility during the last two years of Executive’s
employment. Upon request from Executive, the Company will cooperate with
Executive to provide calculations regarding the Company’s revenues within the
basic innerwear or activewear apparel markets for a given fiscal year to assist
Executive in assessing compliance with the covenants included in this paragraph
6. Executive may rely on a written communication from the Company’s Chief
Executive Officer or Chief Legal Officer regarding a determination by the
Company that the provisions of this paragraph 6 would not prohibit specified
activities proposed to be undertaken by Executive.
 
 
 
 

7. Confidentiality. At all times after the Effective Date, Executive will
maintain the confidentiality of all information in whatever form concerning the
Company or any of its subsidiaries or affiliates relating to its or their
businesses, customers, finances, strategic or other plans, marketing, employees,
trade practices, trade secrets, know-how or other matters which are not
generally known outside the Company or any of its subsidiaries or affiliates
(collectively, “Confidential Information”), and Executive will not, directly or
indirectly, make any disclosure thereof to anyone, or make any use thereof, on
Executive’s own behalf or on behalf of any third party, unless specifically
requested by or agreed to in writing by an executive officer of the Company,
provided that “Confidential Information” shall not include information which:
(i) is or becomes available in the public domain (other than as a direct result
of a breach of this Agreement); (ii) has been independently developed (without
reference to the Confidential Information) by Executive without the breach by
any person of any written agreement containing obligations of confidentiality;
or (iii) has become stale through the passage of at least three years’ time or
as a result of changes in circumstances affecting its material accuracy. In the
event that Executive is requested in any proceeding to disclose any Confidential
Information, Executive will give Company prompt notice of such request so







--------------------------------------------------------------------------------




that Company may seek an appropriate protective order. It is further agreed
that, if in the absence of a protective order Executive is nonetheless compelled
to disclose Confidential Information, Executive may disclose such information
without liability hereunder; provided, however, that Executive gives Company
written notice of the information to be disclosed as far in advance of its
disclosure as is practicable and, upon Company’s request, use Executive’s best
efforts to obtain assurances that confidential treatment will be accorded to
such information. The obligations of this paragraph 7 shall survive the
expiration of this Agreement.
8. Release.
 
(a)
 
Executive on behalf of Executive, Executive’s heirs, executors, administrators
and assigns, does hereby knowingly and voluntarily release, acquit and forever
discharge the Company and any of its subsidiaries, affiliates, successors,
assigns and past, present and future directors, officers, employees, trustees
and shareholders (the “Released Parties”) from and against any and all
complaints, claims, cross-claims, third-party claims, counterclaims,
contribution claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, which,
at any time up to and including the date on which Executive signs this
Agreement, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company or its subsidiaries or
affiliates and the conclusion thereof, which Executive, or any of Executive’s
heirs, executors, administrators, assigns, affiliates, and agents ever had, now
has or at any time hereafter may have, own or hold against any of the Released
Parties based on any matter existing on or before the date on which Executive
signs this Agreement. Executive acknowledges that in exchange for this release,
the Company is providing Executive with total consideration, financial or
otherwise, which exceeds what Executive would have been given without this
release. By executing this Agreement, Executive is waiving, without limitation,
all claims (except for the filing of a charge with an administrative agency)
against the Released Parties arising under federal, state and local labor and
antidiscrimination laws, any employment related claims under the Employee
Retirement Income Security Act of 1974, as amended, and any other restriction on
the right to terminate employment, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, as amended, and the North Carolina Equal Employment Practices Act, as
amended. Nothing herein shall release any party from any obligation under this
Agreement. Executive acknowledges and agrees that this release and the covenant
not to sue set forth in paragraph (c) below are essential and material terms of
this Agreement and that, without such release and covenant not to sue, no
agreement would have been reached by the parties. Executive understands and
acknowledges the significance and consequences of this release and this
Agreement. Notwithstanding the foregoing, nothing contained in this paragraph
8(a) shall (i) waive, release or otherwise discharge any claim or cause of
action that cannot legally be waived, including, but not limited to, any claim
for workers’ compensation benefits, unemployment benefits; (ii) affect any
rights of defense or indemnification, or to be held harmless, or any coverage
under directors and officers liability insurance or any other insurance or
rights or claims of contribution or advancement of expenses that Executive has;
or (iii) affect any rights as a shareholder of the Company that Executive has.
 
 
 
 








--------------------------------------------------------------------------------




 
(b)
 
EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (i) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990; (ii) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (iii) THAT EXECUTIVE’S WAIVER
OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION THAT WOULD NOT
OTHERWISE BE OWING TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION OF ANY
KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE; (iv) THAT EXECUTIVE HEREBY IS AND
HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (v) THAT THE COMPANY HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (vi) THAT EXECUTIVE
REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE, EXECUTIVE HAS
SEVEN DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE TO THE UNDERSIGNED,
AND (vii) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO FORCE AND EFFECT IF
EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT
THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH
DAY AFTER EXECUTIVE SIGNS THIS AGREEMENT.
 
 
 
 
 
(c)
 
To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released by this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Executive or any of the Released Parties from
filing a charge or complaint with an administrative agency, from instituting any
action required to enforce the terms of this Agreement, or from challenging the
validity of this Agreement. In addition, nothing herein shall be construed to
prevent Executive from enforcing any rights Executive may have to recover vested
benefits under the Employee Retirement Income Security Act of 1974, as amended.
 
 
 
 
 
(d)
 
Executive represents and warrants that: (i) Executive has not filed or initiated
any legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (ii) no such proceeding(s) have been initiated against any of
the Released Parties on Executive’s behalf; (iii) Executive is the sole owner of
the actual or alleged claims, demands, rights, causes of action, and other
matters that are released in this paragraph 8; (iv) the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and (v) Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement.
 
 
 
 
 
(e)
 
The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from the Company or any of the other Released Parties.
Executive further agrees that in the event of any further proceedings whatsoever
based upon any matter released herein, the Company and each of the other
Released Parties shall have no further monetary or other obligation of any kind
to Executive, including without limitation any obligation for any costs,
expenses and attorneys’ fees incurred by or on behalf of Executive.

9. Outstanding Equity Awards. For purposes of that paragraph 9 in each of the
Outstanding Equity Awards: subsection (2) is hereby deleted in its entirety and
replaced with the words “Reserved”; subsection (1) is hereby replaced in its
entirety by the language in paragraph 6(a)(3) of this Agreement; subsection (3)
is hereby replaced in its entirety by the language in paragraph 6(a)(1) of this
Agreement; subsection (4) is hereby replaced in its entirety by the language in
paragraph 6(a)(2) of this Agreement; and subsection (5) is hereby replaced in
its entirety by the language in the applicable provisions of paragraph 7 of this
Agreement. In addition, all references to the activities described in
subsections (1), (3), (4), and (5) in paragraph 9 of the Outstanding Equity
Awards should be read as references to the relevant sections of this Agreement
noted above. Furthermore, the definition of “Competing Business” included in
paragraph 9 in all of the Outstanding Equity Awards is replaced by the
definition of “Competing Business” appearing in paragraph 6(b) of this
Agreement.







--------------------------------------------------------------------------------




10. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.
11. Non-Reliance. Executive represents to the Company and the Company represents
to Executive that in executing this Agreement they do not rely and have not
relied upon any representation or statement not set forth herein made by the
other or by any of the other’s agents, representatives or attorneys with regard
to the subject matter, basis or effect of this Agreement, or otherwise.
12. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.
13. Protected Rights. Notwithstanding any other provision of this Agreement,
nothing contained in this Agreement limits Executive’s ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Securities
and Exchange Commission or any other federal, state or local governmental agency
or commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful testimony in response to a lawfully issued subpoena or court
order. Further, this Agreement does not limit Executive’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Executive’s right to seek an award pursuant to Section 21F of the
Securities Exchange Act of 1934.
14. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.
15. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death. The
Company may assign this Agreement to any parent, affiliate or subsidiary or any
entity which at any time whether by merger, purchase, or otherwise acquires all
or substantially all of the assets, stock or business of the Company.
16. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Maryland without regard to any
state’s conflict of law principles.
17. Entire Agreement. This Agreement, together with the Outstanding Equity
Awards, sets forth all the terms and conditions with respect to compensation,
remuneration of payments and benefits due Executive from the Company and
supersedes and replaces any and all other agreements or understandings Executive
may have or may have had with respect thereto. This Agreement may not be
modified or amended except in writing and signed by both Executive and an
authorized representative of the Company.
18. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:
To Executive at:
4316 Allistair Rd.
Winston-Salem, NC 27104
To the Company at:
Hanesbrands Inc.
Attention: General Counsel
1000 East Hanes Mill Road
Winston-Salem, NC 27105







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
 
 
 
 
 
 
 
 
 
EXECUTIVE 
 
 
 
HANESBRANDS INC.
 
 
 
 
 
 
 
 
 
 
 
/s/ Richard A. Noll
 
 
 
By:
 
/s/ Gerald W. Evans, Jr.
 
 
Richard A. Noll
 
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 








